DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered. 

Allowable Subject Matter
Claims 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 21, the prior arts do not teach below:
wherein conductive traces (see annotation) at the first or second bonding areas traverse the first recessed non-bonding area.
Claims 22-26 are allowed as they depend on allowed independent claim 21.

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 11] of REMARKS,
Independent claim 5, as presently amended, recites in part (with additions underlined):
wherein at least one conductive trace at the first or second bonding areas traversesthe at least one recess.
Applicant respectfully submits that Marchena fails to disclose, teach, or suggest at leastthese elements of amended claim 5.

Examiner’s reply:
The office disagrees. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, the claim term "conductive trace" is given the broadest reasonable interpretation as “an electrically conductive element”. In fig. 1-2 of Marchena et al. (US 20140319656 A1), elements 132/UBM1 and 136/UBM2 are considered as conductive traces as they transfer electrical charges from one set of conductors located in one (bottom) substrate to another set of conductors located in another (top) substrate.

Claim Objections
Claims 5 and 27 are objected to because they lack proper antecedent basis. The Examiner suggests the following amendments:
5.    (Currently Amended) An apparatus, comprising:
a first bonding surface of a microelectronic component; a second bonding surface suitable for bonding with the first bonding surface; 
at least one recess in the first bonding surface or the second bonding surface to capture at least one substance detrimental to a bonded interface between the first bonding surface and the second bonding surface, the recess nonoperational relative to circuit or operational elements provided on or in the microelectronic component, wherein at least one conductive trace at the first or second bonding surface traverses the at least one recess. 

a first bonding area of a wafer or die;
a second bonding area of the wafer or die surrounding the first bonding area and separated from the first bonding area by a first recess surrounding the first bonding area; and
a second recess disposed along an entire outer perimeter of the wafer or die, surrounding the second bonding area, to capture at least one substance detrimental to a bonded interface between the first bonding area and the second bonding area, wherein conductive traces at the first or second bonding areas traverse the first or second recesses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
19.    The apparatus of claim 18, wherein the metal pads of the second bonding surface are electrically isolated from each other and from all other components of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Marchena et al. (US 20140319656 A1) of record.

Regarding independent claim 5, Marchena et al. teach an apparatus (fig. 1-2), comprising:
a first bonding surface 125 (fig. 1A-1B; ¶ 0019) of a microelectronic component 120;
a second bonding surface 112, 114 (of silicon structure 110) suitable for bonding with the first bonding surface 125; 
at least one recess (‘a recess’, fig. 1A-1B; ¶ 0017, between 114-1 and 114-2 and containing elements 132 and 136) in the first bonding surface or the second bonding surface 114, 112, the recess nonoperational relative to circuit or operational elements provided on or in the microelectronic component, wherein at least one conductive trace 132, 136 (‘UBM layer’, ¶ 0020) at the first or second bonding surface (trace 136 at the first bonding surface 125 and in the recess and trace 132 at the second bonding surface 112 and in the recess) traverses the at least one recess.
to capture at least one substance detrimental to a bonded interface between the first bonding surface and the second bonding surface’, is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II. In the instant case, the ‘recess’ described in the claims and the ‘void’ of the prior art Marchena are same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.

Regarding independent claim 27, Marchena et al. teach an apparatus (fig. 1-2), comprising:
a first bonding area (any of the two central pedestals in fig. 2A, see annotation) of a wafer or die 110 (‘a silicon substrate’, ¶ 0017);

a second recess (see annotated fig. 2B, edges of recess 204 where Epi-chip 120 is not overlapping) disposed along an entire outer perimeter of the wafer or die 110, surrounding the second bonding area, wherein conductive traces 132 (‘UBM layer’, ¶ 0020) at the first or second bonding areas (first bonding area 112) traverse the first or second recesses (second recess, fig. 2B).
The limitation, ‘to capture at least one substance detrimental to a bonded interface between the first bonding area and the second bonding area’, is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Further, a claim containing a  “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II. In the instant case, the ‘recess’ described in the claims and the ‘void’ of the prior art Marchena are same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.

    PNG
    media_image1.png
    953
    912
    media_image1.png
    Greyscale

Regarding claim 28, Marchena et al. further teach, the apparatus according to claim 27, wherein the first or second bonding area 112 comprises a conductive layer 136 (fig. 1B).

Claims 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchena et al. as applied to claim 5 as above, and further in view of Higuchi et al. (US 20160181228 A1) of record.

Regarding claim 6, Marchena et al. teach all the limitations described in claim 5.
But Marchena et al. are silent upon the provision of wherein the apparatus of claim 5, further comprising a distributed pattern or a distributed array of recesses in the first bonding surface or the second bonding surface, the distributed pattern or the distributed array configured for capturing the at least one substance.
However, Marchena et al. teach a bonding structure, wherein a distributed pattern or a distributed array of recesses 301 (‘small space regions’, fig. 7B; ¶ 0123) in the first bonding surface or the second bonding surface, the distributed pattern or the distributed array configured for capturing the at least one substance.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Marchena et al. and Higuchi et al. to include distributed array of recesses according to the teachings of Higuchi et al. to ‘secure heat insulation properties’. See Higuchi et al., ¶ 0123.

Regarding claim 7, Marchena et al. and Higuchi et al. further teach the apparatus of claim 6, wherein the distributed pattern or the distributed array of recesses 301 (‘small space regions’, fig. 7B; ¶ 0123) comprises recesses sized and spaced from each other for trapping fine particle contaminants.

Regarding claim 8, Marchena et al. and Higuchi et al. further teach the apparatus of claim 6, wherein the distributed pattern or the distributed array of recesses 301 (‘small space regions’, fig. 7B; ¶ 0123 of Higuchi et al.) are configured for trapping, or facilitating transfer of, fine particle contaminants and byproducts of bonding the first bonding surface to the second bonding surface or subsequent anneal.

Regarding claim 9, Marchena et al. and Higuchi et al. further teach the apparatus of claim 5, wherein recesses in the first bonding surface align with recesses 301 (‘small space regions’, fig. 7B; ¶ 0123 of Higuchi et al.) in the second bonding surface to minimize an unbonded surface area between the first bonding surface and the second bonding surface.
Regarding claim 11, Marchena et al. and Higuchi et al. further teach the apparatus of claim 5, wherein the at least one recess 301 (fig. 7C; ¶ 0125 of Higuchi et al.) comprises etched micro-recess (‘a plurality of grooves’, ¶ 0125 of Higuchi et al.) on one or both of the first bonding surface and the second bonding surface; and wherein the micro-recesses comprise recesses of different sizes, shapes, and/or depths at different locations on the first bonding surface or the second bonding surface.

Regarding claim 12, Marchena et al. and Higuchi et al. further teach the apparatus of claim 5, wherein a distributed pattern of recesses 301 (‘small space regions’, fig. 7B; ¶ 0123 of Higuchi et al.) are arranged at intervals in bands to capture moving particles in a bonding wave movement, wherein the bands are placed perpendicular to a transverse bonding wave propagation direction at locations of maximum particle distribution.

Regarding claim 13, ‘The apparatus of claim 5, wherein a distributed pattern of recesses are arranged at intervals in concentric circles or rings to capture moving particles at locations of maximum particle distribution in a bonding wave movement that starts at a center . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marchena et al. as applied to claim 5 as above, and further in view of Herbsommer et al. (US 20190152773 A1) of record.

Regarding claim 10, Marchena et al. teach all the limitations described in claim 5.
But Marchena et al. are silent upon the provision of wherein the apparatus of claim 5, further comprising a coating or a deposition of absorption, adsorption or occlusion material in the at least one recess to absorb, adsorb, or occlude a bonding or annealing byproduct.
However, Herbsommer teach, during ‘wafer bonding process’, to include ‘Gettering agents’ in the cavity 203 (fig. 6-8; ¶ 0043) to ‘getter any contaminants’ (¶ 0043). Applying this teaching, a deposition of absorption, adsorption or occlusion material in the at least one recess to absorb, adsorb, or occlude a bonding or annealing byproduct.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Marchena et al. and Herbsommer et al. to include gettering agents in a trench of the upper surface of a wafer in bonding process with another wafer according to the teachings of Herbsommer et al. with a general motivation of gettering the contaminants, thus increase the reliability of the device.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marchena et al. and Higuchi et al. as applied to claim 6 as above, and further in view of Chen et al. (US 20150364434 A1) of record.

Regarding claim 14, Marchena et al. and Higuchi et al. teach all the limitations described in claim 6.
But Marchena et al. and Higuchi et al. are silent upon the provision of wherein the distributed pattern of recesses comprises a recess area distributed at least part way around a bonding area between the first bonding surface and the second bonding surface.
However, Chen et al., wherein the distributed pattern of recesses comprises a recess area distributed at least part way around a bonding area 234 between the first bonding surface and the second bonding surface (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Marchena et al., Higuchi et al. and Chen et al. to include recess area distributed around the bonding area according to the teachings of Chen et al. with a motivation of achieving better thermal management of the bonded surfaces. See Chen et al., ¶¶ 0002-0003.

Regarding claim 15, Marchena et al., Higuchi et al. and Chen et al. further teach the apparatus of claim 14, further comprising a second recess 134 (Chen et al., fig. 10) at least partly surrounding the recess area 234, wherein recessed portions of the recess area 234 are offset from recessed portions of the second recess 134.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 20050161795 A1) in view of Chen et al. (US 20150364434 A1) of record.

Regarding independent claim 16, Tong et al. teach an apparatus (fig. 6C; ¶¶ 0094-0097), comprising:
a first bonding surface (top surface of substrate 61, ¶ 0094) disposed at a central bonding region (region accommodating middle bonding structure in fig. 6C) of a surface of a microelectronic component;
a second bonding surface (bottom surface of substrate 60, ¶ 0094);
dished metal pads 64, 65 on the first bonding surface or the second bonding surface having a top contact surface and side surfaces, and having a recessed region 63, 62 within the contact surface of the dished metal pads; and
a recess 66 (on left or right bonding structure in fig. 6C) disposed at the surface of the microelectronic component, outside the central bonding region.
Regarding the limitations, ‘first conductors on the first bonding surface for making electrical contacts; second conductors on the second bonding surface for making permanent electrical contact with respective first conductors on the first bonding surface during a bonding process between the first and second bonding surfaces;’, Tong et al. only show the metal pads 65 and 64 on the surfaces of the substrates 61 and 60. However, Tong et al. teach that these metal pads are connected to ‘a device or circuit’ (ABSTRACT), or ‘may be used to route electrical connections to the respective devices and/or circuits pre-fabricated on the wafers’ (¶ 0049). Tong et al. further show conductors 36, 39 connected to metal pads 33 and 40 (fig. 3d). These conductors make permanent electrical contact with using metal pads in a bonding process (fig. 3d). 

Chen et al. teach a similar bonding apparatus, wherein, first conductors 106 on the first bonding surface for making electrical contacts; second conductors 206 on the second bonding surface for making permanent electrical contact with respective first conductors on the first 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Tong et al. and Chen et al. to use metal pads to connect conductors from two different surfaces/substrates according to the teachings of Chen et al. as this conventional in the related area. 
The limitation, ‘configured to capture a contaminant or byproduct generated during or after bonding the first bonding surface to the second bonding surface’, is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II. In the instant case, the ‘recess’ described in the claims and the ‘’void’ of the prior art Tong et al. are same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.

Regarding claim 17, ‘The apparatus of claim 16, wherein the dished metal are configured to capture the contaminant of the bonding process or the annealing process’, is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II. In the instant case, the ‘recess’ described in the claims and the ‘void’ of the prior art Tong et al. are same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.
The limitation, ‘the dishing is imparted by a chemical-mechanical planarization (CMP) of the first bonding surface’, the language, term, or phrase "imparted by a chemical-mechanical 

Regarding claim 18, Tong et al. further teach, wherein the second bonding surface has at least one metal pad 64 dished (fig. 6c).
The limitation, ‘to capture an instance of a contaminant of the bonding process or the annealing process’, is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Further, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II. In the instant prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.

Regarding claim 20, Tong et al. and Chen et al. further teach, wherein the metal pads 65 of the first bonding surface and the metal pads 64 of the second bonding surface overlap partially or fully to form at least one gap 66 across a bonding interface to capture a contaminant (fig. 6c, Tong et al.).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817